Citation Nr: 1014305	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran had active service from June 1968 to June 1970, 
including service in Vietnam.  The Veteran was awarded the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claim of 
entitlement to PTSD.  

As noted on the title page of this remand, the Board has 
recharacterized the issue as entitlement to service 
connection for a psychiatric disorder, including PTSD and 
anxiety.  It was held in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), that a claimant seeking service connection for 
psychiatric disability who has no medical expertise is not 
competent to provide a diagnosis requiring application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should therefore 
construe claim for service connection for psychiatric 
disability based on reasonable expectations of non-expert 
claimant.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially filed a claim of entitlement to service 
connection for a psychiatric disorder, which was 
characterized by nightmares and sleep difficulties.  The RO 
has adjudicated the claim as entitlement to service 
connection for PTSD.  However, a review of the claims folder 
demonstrates that the Veteran has been diagnosed as having an 
anxiety disorder, and has reported symptoms of combat related 
anxiety and depression.  Accordingly, the Board has 
recharacterized the claim as entitlement to service 
connection for a psychiatric disorder, including PTSD and 
anxiety.  

The Veteran has not received notice as to how VA determines 
disability ratings and sets effective dates in regard to his 
claim.  Accordingly, while this case is in remand status, the 
Veteran should receive notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist veterans in the development of their claims.  As 
part of the duty to assist, VA is responsible for gathering 
all pertinent records of VA treatment.  38 U.S.C.A 
§ 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  

Under the VCAA, VA also has a duty to make reasonable efforts 
to obtain relevant, identified records from private doctors 
and hospitals.  The claims file suggests that the RO has not 
obtained all relevant records.  Specifically, the Veteran has 
submitted that he has been receiving ongoing treatment for a 
psychiatric disorder at the Sayre VA Outpatient Clinic, in 
Sayre, Pennsylvania.  The RO must attempt to locate these, 
and any other relevant, records.

In regard to the Veteran's claim for service connection for 
PTSD, service connection for PTSD requires a current medical 
diagnosis, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred (unless the evidence shows that 
the veteran participated in combat and the stressor is combat 
related). 38 C.F.R. 3.304(f) (2009).   A diagnosis of PTSD 
must be established in accordance with 38 C.F.R. § 4.125(a), 
which provides that all psychiatric diagnoses must conform to 
the fourth edition of the American Psychiatric Association 's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The RO has denied the Veteran's claim finding that upon 
review of VA psychiatric examination findings, and other 
pertinent clinical records, the competent evidence did not 
establish a diagnosis of PTSD.  Under the applicable law, 
where the medical evidence does not demonstrate the existence 
of the current disability claimed, there is no basis to 
establish service connection.  See Moore v. Nicholson, 21 
Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."). 

In the course of further medical inquiry, if a PTSD diagnosis 
is confirmed, the next determination must consist of whether 
PTSD is due to a verified stressor.  The Veteran's identified 
stressor consists of his participation in combat while in 
Vietnam.  It is noted that the Veteran was awarded a Purple 
Heart Medal for wounds received in action on February 8, 
1969.  The incident and supporting details should be accepted 
as having occurred to the extent consistent with the 
circumstances of the Veteran's service.  See 38 U.S.C.A. § 
1154(b).

In addition to obtaining any additional identified records, 
VA must provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The claims file does not reflect that the Veteran has been 
diagnosed as having PTSD.  Rather, the Veteran has been 
diagnosed as having an anxiety disorder "not otherwise 
specified" by two VA examiners, in March 2005 and February 
2008.  Although the February 2008 VA examiner noted that the 
Veteran did not meet the diagnostic criteria for PTSD, he 
noted that the Veteran should engage in psychotherapy to 
resolve his "combat related anxiety" and depression.  

As the record indicates that the Veteran experiences symptoms 
such as depression and anxiety which were apparently 
attributed to combat in service, an additional VA mental 
disorders examination may be necessary to determine if the 
Veteran has any current mental disorder related to service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Noting that 
"multiple medical diagnoses or diagnoses that differ from 
the claimed condition do not necessarily represent wholly 
separate claims.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran 
with notice that meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as to the assignment of 
disability ratings and effective dates.

2.  The RO/AMC must contact the Veteran 
and ascertain if he has received any VA, 
non-VA, or other medical treatment for 
PTSD or any other mental disorder that is 
not evidenced by the current record - to 
specifically include, but not limited to, 
records from Sayre VA Outpatient Clinic 
in Sayre, Pennsylvania.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

3.  The RO/AMC will return the claims 
folder to the examiner who conducted the 
February 2008 VA mental disorders 
examination.  The examiner must respond 
to the inquiry as to whether the Veteran 
has any psychiatric disorder including an 
anxiety disorder, PTSD, or other mental 
disorder, that is related to any incident 
of active military service.  

If the examiner is not 
available, (or if the mental 
examiner determines that such 
action is appropriate), the 
RO/AMC must afford the Veteran 
a further mental disorders 
examination to ascertain 
whether the Veteran has any 
psychiatric disorder including 
an anxiety disorder, PTSD, or 
other mental disorder, that is 
related to any incident of 
active military service.  If 
conducted, the following 
considerations will govern the 
examination:

a.  The claims files, 
including all medical 
records obtained and a 
copy of this remand, will 
be reviewed by the 
examiner.  The examiner 
must acknowledge receipt 
and review of the claims 
files, the medical records 
obtained and a copy of 
this remand.

b.  If deemed appropriate 
by the examiner, the 
Veteran may be scheduled 
for further medical 
examination.  All 
indicated tests and 
studies must be performed, 
and any indicated 
consultations must be 
scheduled.  In all 
conclusions, the examiner 
must identify and explain 
the medical basis or 
bases, with identification 
of the evidence of record.  

(i)  The examiner must 
then determine whether the 
Veteran has PTSD that is 
due to service, to include 
combat, and identify the 
specific stressor or 
stressors upon which the 
diagnosis is based.

(ii)  The examiner must 
also determine whether the 
Veteran has any 
psychiatric disorder (to 
include a depressive 
disorder or anxiety 
disorder) that is due to 
active military service.  

If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state and further 
state the reasons for an inability to 
provide the opinion in question.  

3.  After any and all appropriate 
development is conducted, the RO/AMC will 
readjudicate the claim in accordance with 
Clemons, above.   If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


